Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant has amended independent claims 1 and 14 with the limitation, “wherein top surfaces of the plurality of supporting pillars contact the encapsulation layer. The Examiner agrees with the Applicant’s arguments submitted on October 18, 2021, that Hong in view of Wu does not teach amended claims 1, 14 and 18
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims, as amended, are allowable. Regarding independent claims 1, 14 and 18, patentability is indicated as existing, at least in part, with the claimed combination of elements and features of: 
“a plurality of supporting pillars between the FSS structure and the substrate and extending through only a portion of the encapsulation layer, wherein top surfaces of the plurality of supporting pillars contact the encapsulation layer.”
 The pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching the elements and features of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicants.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER F HU whose telephone number is (571)272-5486. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER F HU/Examiner, Art Unit 2845